Hill, P. J.
(dissenting). From some viewpoints, the granting of this motion will not operate to give plaintiff an ‘ ‘ opportunity to present the merits of her cause ” but rather to harass the owners of this property in connection with an old claim, for a long time abandoned, but brought out anew ■ at about the time when New York City started to take a portion of the land in the Delaware Water project.
Defendants, or their predecessors in title, purchased the premises at a mortgage foreclosure sale held in December, 1929. Plaintiff first became interested in the premises in October, 1928, when, according to her complaint in this action, she paid $1,400 to the mortgagees under their agreement with one Stella Ettinger, the then mortgagor, to consolidate the mort*82gages and extend the time of payments of interest and principal; that she made a further payment of $150 under the agreement on November 15, 1928. The fraud claimed arose when, plaintiff says, she was led to believe that the next payment of interest was to be made on October 10, 1929, while according to the terms of the written extension agreement through fraud it was made payable July 15, 1929. Foreclosure followed the failure to pay in July, with the sale, as earlier mentioned, in December, 1929. Plaintiff did not defend or appear in the mortgage foreclosure action and no legal steps were taken thereafter for about seven years and until this action was brought in October, 1936. It was tried and resulted in January, 1940, in a judgment unfavorable to plaintiff. An appeal was taken in February and a stay granted by the trial court. The stay having expired with no steps taken, this court dismissed the appeal on May 1, 1940, for failure to prosecute.
Plaintiff has been represented by four or more counsel in numerous applications for reinstatement. Prior to July 1, 1940, plaintiff asked leave to prosecute the appeal on a typewritten record. This motion was granted and what was asserted to be a record presented and an argument was had on July 1, 1940. On the day following, this court made a decision as follows: “ Upon taking the matter up for consideration it appears that a proper record is not before us. We, therefore, have considered the merits only to determine whether leave to appeal upon a proper typewritten record should be granted. The order made from the bench on July first permitting the argument on a typewritten record is rescinded and revoked. We have examined all the papers presented by the appellant with a view to ascertain whether there is merit to the appeal and find none.” (259 App. Div. 1101.) Between that date and March, 1943, about ten applications, part formal, more unformal, have been made to reinstate the appeal, but denied.
This has ceased to be a matter of practice or of granting relief to a dilatory suitor and affects the substantive rights of the defendants who for nearly fourteen years have held the title peaceably, so far as legal action was concerned, for the first half thereof.
The motion should not be granted.
Crapser, Bliss and Sohenck, JJ., concur with Heffernax, J. ; Hill, P. J., dissents, in a memorandum.
Motion granted.